STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

BERNARD REED,
                                                                                          FILED
Claimant Below, Petitioner                                                            December 11, 2020
                                                                                   EDYTHE NASH GAISER, CLERK

vs.)   No. 19-0644 (BOR Appeal No. 2053843)                                        SUPREME COURT OF APPEALS
                                                                                       OF WEST VIRGINIA
                   (Claim No. 2017028985)

SPARTAN MINING COMPANY,
Employer Below, Respondent


                               MEMORANDUM DECISION
       Petitioner Bernard Reed, by Counsel Reginald D. Henry, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Spartan Mining
Company, by Counsel Sean Harter, filed a timely response.

        The issue on appeal is an additional compensable condition and medical benefits. On
March 27, 2018, the claims administrator denied Mr. Reed’s request to add lumbar radiculopathy
as a compensable condition. On May 22, 2018, the claims administrator denied Mr. Reed’s request
for the authorization of a repeat MRI of his lumbar spine. The Workers’ Compensation Office of
Judges (“Office of Judges”) affirmed the claims administrator’s decisions on January 11, 2019.
This appeal arises from the Board of Review’s Order dated June 18, 2019, in which the Board of
Review affirmed the decision of the Office of Judges.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

       On June 6, 2017, Mr. Reed was working as a utility man for Spartan Mining Company
when he injured his low back, left leg, and groin while lifting and loading a belt structure. He
sought treatment at Bluefield Regional Medical Center. X-rays taken of the lumbar spine revealed
moderately severe degenerative changes at L5-S1 with mild to moderate degenerative changes at
multiple levels elsewhere. No acute abnormalities were observed. He was discharged from the
hospital with a prescription of Medrol.

                                                  1
        On June 7, 2017, Mr. Reed was treated by a physician at MedExpress in Princeton, WV,
and an Employees’ and Physicians’ Report of Injury was completed at that time. The diagnosis
was right low back injury. Mr. Reed visited MedExpress on June 13, 2017; June 20, 2017; and
June 27, 2017, with complaints of back pain, which radiated to his left leg. He was diagnosed with
strain of muscle, fascia and tendon of lower back and left-sided sciatica.

       Mr. Reed treated with Vincent Wardlow, D.C., on June 11, 2017. Mr. Reed represented to
Dr. Wardlow that he was injured when he bent over and picked up a 200-pound structure and
immediately felt shooting and sharp pain in his lower back and down his left side. Dr. Wardlow
diagnosed Mr. Reed with acute lumbar and lumbosacral strain/sprains and multiple disc syndrome
from L3-S1. He indicated that some complicating factors in this case were facet joint arthritis and
some canal stenosis. Dr. Wardlow recommended continued chiropractic treatment.

      An MRI of Mr. Reed’s lumbar spine was taken at Princeton Community Hospital on June
24, 2017. Basim Antoun, M.D., found no acute abnormality, but detected the following
abnormalities:

            [l]igamentum flavum hypertrophy, facet joint arthropathy, mild disc
            bulge, and spinal canal narrowing at L3-L4; moderate degenerative disc,
            advanced facet joint arthropathy, ligamentum flavum hypertrophy, severe
            spinal canal and moderate biforaminal stenosis, left worse than right at L4-
            L5; and advanced disc space narrowing, small focal central posterior disc
            herniation, facet joint arthropathy, and mild biforaminal narrowing at L5-
            S1.

By Order dated June 26, 2017, the claims administrator found the claim compensable for a strain
of muscle, fascia, and tendon of lower back, but excluded from compensability lumbago, low-back
pain, and sciatica. Mr. Reed did not protest the claims administrator’s decision.

       Mr. Reed returned to MedExpress on July 18, 2017, and he reported that he had attended
physical therapy. However, Mr. Reed indicated that physical therapy had made his symptoms
worse. He was diagnosed with spinal stenosis, lumbar region. He was also scheduled for a
neurosurgical consultation.

        Rajesh Patel, M.D., an orthopedic surgeon, examined Mr. Reed on July 31, 2017. Dr. Patel
diagnosed Mr. Reed with the following: lumbar sprain; lumbar spinal stenosis at L4-L5;
spondylolisthesis at L4-L5, with mild instability; lumbar radiculitis bilaterally; lumbar disc
protrusion at L5-S1; mild stenosis at L3-L4; neurogenic claudication; and lumbar radiculitis.
Although Dr. Patel believed that Mr. Reed was heading for possible surgical intervention, he
recommended continued chiropractic treatment and epidural injections.

       By Order of the claims administrator dated September 1, 2017, the diagnosis of lumbar
radiculopathy was accepted as a compensable component of the claim. Mr. Reed protested the
claims administrator’s decision and elected to proceed via the expedited adjudication process. In

                                                 2
a second Order dated September 1, 2017, the claims administrator granted Mr. Reed’s request to
add lumbar radiculopathy as a compensable condition.

       Mr. Reed was seen by Brian Yee, D.O, on September 21, 2017. Dr. Yee indicated that he
would recommend an epidural steroid injection for pain. He diagnosed Mr. Reed as suffering from
lumbar sprain, lumbar disc degeneration, and lumbar radiculopathy.

        Marsha Bailey, M.D., authored a report dated October 30, 2017, in which she stated that
she evaluated Mr. Reed at the request of the claims administrator. She indicated that at the time of
her evaluation, Mr. Reed exhibited a significant amount of symptom magnification. She believed
that his simple sprain/strain injury of June 6, 2017, had resolved. Citing Mr. Reed’s lumbar spine
MRI, Dr. Bailey noted that he suffered from moderate to severe degenerative disc disease, facet
arthropathy, and ligamentum flavum hypertrophy, which all contributed to varying degrees of
spinal canal stenosis. Dr. Bailey related the identified conditions to his normal aging process.

        A report dated December 18, 2017, by Michael J. Kominsky, D.C., indicated that Mr. Reed
had been treating with Dr. Kominsky from July 11, 2017, through December 18, 2017. Dr.
Kominsky reported that Mr. Reed continued to experience residual pain related to the compensable
injury. He diagnosed Mr. Reed with lumbar joint dysfunction, lumbar sprain/strain, lumbar disc
displacement and lumbar spinal stenosis, which he related to Mr. Reed’s injury. Dr. Kominsky
commented that he disagreed with the conclusions of Dr. Bailey. He noted that Mr. Reed had been
previously functioning at a high level of activity without any pain before the injury of June 6, 2017,
and that his preexisting degenerative changes had not precluded Mr. Reed from performing at the
physical demand level required for his work. Dr. Kominsky stated that he believed that Mr. Reed
had not yet reached his maximum degree of medical improvement.

        By Decision of the Office of Judges dated January 31, 2018, the September 1, 2017, Order
of the claims administrator holding the claim compensable for strain of muscle, fascia and tendon
of the lower back and rejecting the diagnoses of lumbar disc displacement and lumbar spinal
stenosis was affirmed. By Corrected Decision by the claims administrator dated March 27, 2018,
the diagnosis of lumbar radiculopathy was denied as a compensable condition. By Order of the
claims administrator dated May 22, 2018, a request from Dr. Patel dated April 25, 2018, for a
repeat MRI of Mr. Reed’s lumbar spine, was denied. Mr. Reed protested the claims administrator’s
decision.

        In a report dated July 17, 2018, Bruce Guberman, M.D., stated that he evaluated Mr. Reed
and diagnosed him with chronic post-traumatic strain of the lumber spine due to the injury
occurring at work on June 6, 2017, and signs and symptoms consistent with bilateral L5-S1
radiculopathy. Dr. Guberman rendered a finding of maximum medical improvement, and he stated
that no further specific treatment and/or diagnostic testing was likely to improve Mr. Reed’s
compensable impairment. Dr. Guberman opined two impairment ratings, one if radiculopathy were
ruled compensable, and the other if radiculopathy were to remain non-compensable. Dr. Guberman
recommended 9% whole person impairment for the compensable injury of June 6, 2017, if
radiculopathy were compensable, and a 4% impairment for such injury, if radiculopathy were not
compensable, per the range of motion model and Rule 20.
                                                  3
       Prasadarao B. Mukkamala, M.D., evaluated Mr. Reed on September 6, 2018. In his report
dated September 10, 2018, Dr. Mukkamala diagnosed the June 6, 2017, injury as a lumbar sprain.
Dr. Mukkamala added that there is no credible evidence that Mr. Reed has any lumbar
radiculopathy. Dr. Mukkamala determined that he had reached maximum medical improvement
and that there was no indication to repeat the lumbar spine MRI. Dr. Mukkamala added that Mr.
Reed had a total of 8% whole person impairment relative to the lumbar spine. After apportionment,
Dr. Mukkamala indicated 4% impairment for non-compensable age-related limitations, 2%
impairment for the lower back injury of August 30, 1985, and 2% for the June 6, 2017,
compensable injury.

         By Decision of the Office of Judges dated January 11, 2019, the Orders of the claims
administrator dated March 27, 2018, which denied Dr. Kominsky’s request to add lumbar
radiculopathy as a compensable condition, and May 22, 2018, which denied Dr. Patel’s request for
authorization for a repeat MRI of Mr. Reed’s lumbar spine, were affirmed. The Office of Judges
found that the evidentiary record did not contain an EMG confirming the presence of radiculopathy
and that Drs. Bailey, Mukkamala, and Patel did not diagnose radiculopathy. The Office of Judges
reasoned that if Mr. Reed had lumbar radiculopathy, then it would take a considerable leap of faith
to attribute such condition to the compensable injury herein as the claim is compensable for only
a lower back strain and not intervertebral disc placement. The Office of Judges also found that the
evidentiary record supports a finding that Mr. Reed reached his maximum medical improvement,
as opined by Drs. Mukkamala and Guberman. Because Mr. Reed has reached maximum medical
improvement, Dr. Patel’s request for a repeat MRI was found to be not medically necessary or
reasonably related to the compensable injury in the claim. By Order dated June 18, 2019, the Board
of Review adopted the findings of fact and conclusions of law of the Office of Judges and affirmed
the January 11, 2019, decision.

        After review, we agree with the decision of the Office of Judges, as affirmed by the Board
of Review. On July 19, 2017, Dr. Kominsky requested that lumbar radiculopathy be included as a
compensable condition in the claim. Dr. Yee, in his report of September 21, 2018, diagnosed Mr.
Reed as suffering from lumbar sprain, lumbar disc degeneration and lumbar radiculopathy. Drs.
Bailey, Mukkamala, and Patel did not make a diagnosis of lumbar radiculopathy. Mr. Reed
underwent an MRI of his lumbar spine on June 24, 2017, which revealed at the very least moderate
degenerative disc disease. Dr. Bailey opined that the condition was attributable to Mr. Reed’s age-
related low back problems. The Office of Judges concluded that a preponderance of credible
evidence does not support the diagnosis of lumbar radiculopathy. The Office of Judges also
concluded that the preponderance of the credible medical evidence fails to establish that Mr. Reed
requires a repeat MRI of his lumbar spine. Drs. Mukkamala and Guberman both indicated that Mr.
Reed had reached his maximum degree of medical improvement and no additional diagnostic
testing would be needed. Thus, Mr. Reed has failed to establish that a repeat MRI is reasonable or
necessary treatment to treat his compensable condition.




                                                4
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: December 11, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                5